DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 3-12 are amended, claims 13-18 are new, and claim 2 is cancelled due to Applicant's amendment dated 12/08/2021.  Claims 1 and 3-18 are pending.

Response to Amendment
The rejection of claims 1-2 and 6 under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. US 2017/0271601 A1 (“Aspuru”) is overcome due to the Applicant’s amendment dated 12/08/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
The rejection of claims 7-8 and 12 under 35 U.S.C. 103 as being unpatentable over Aspuru in view of Organic Light Emitting Diode (OLED) lighting, Konica Minolta, May 27, 2016, obtained from Wayback Machine (“Konica Minolta”) is overcome due to the Applicant’s amendment dated 12/08/2021. The rejection is withdrawn. However, as outlined below, new grounds of rejection have been made.
Response to Arguments
Applicant’s arguments on pages 15-17 of the reply dated 12/08/2021 with respect to the rejection of claims 1, 2, 6-8, and 12 as set forth in the previous Office Action have been considered but are moot in view of the new grounds of rejection as set forth below.
Insofar as the arguments apply to the new grounds of rejection outlined below, the Applicants' arguments on pages 18-20 of the reply dated 12/08/2021 with respect to the newly added claims 13-18 have been fully considered, but they are not persuasive
Applicant's argument –Applicant argues that Aspuru fails to disclose substituents as required by independent claim 13.
Examiner's response – As discussed in the rejection below, Aspuru teaches each of structural formula (I)-(X) may be optionally substituted with one or more substituents selected from C1-C6 alkyl, etc. (¶ [0008]) but does not specifically list hydrogen as a possible substituent. However, Aspuru does teach molecules of formulas (I) through (X) are just one embodiment of molecules suitable for the organic light emitting diodes (¶ [0007]).
Babudri (Babudri, Francesco, et al. "Fluorinated organic materials for electronic and optoelectronic applications: the role of the fluorine atom." Chemical Communications 10 (2007): 1003-1022.) teaches fluorinated organic compounds have great thermal and oxidative stability, which leads to a higher life of devices, such as organic light-emitting diodes (pg. 1003, second paragraph of Introduction and pg. 1004, left column, first paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute fluorine atoms on the compound of Aspuru above, based on the teaching of Babudri.  The motivation for doing so would have been to obtain a compound having great thermal and oxidative stability and obtain a device having a higher lifetime, as taught by Babudri.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute fluorine atoms in the specific locations on the claimed L and Ar, because it would have been choosing particular substitution locations for fluorine atoms, which would have been a choice from a finite number of identified, predictable solutions of fluorine substituents useful on the compound of the organic light emitting diode of Aspuru in view of Babudri and possessing the benefits taught by Babudri.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising fluorine substituents having the benefits taught by Babudri in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Applicant's argument –Applicant argues that Aspuru fails to disclose a compound wherein L represents –(C6H4)n-, wherein n is a natural number of greater than 1.
Examiner's response -- While in formulas (I) through (X) the linking group fails to include biphenyl group, Aspuru does teach the molecules of formulas (I) through (X) are just one embodiment (¶ [0007]). Additionally, Aspuru teaches that a molecule comprising at least two moieties in Table 1, covalently bound, either directly or via a conjugated linker (or “bridge”), will result in OLEDs that 
    PNG
    media_image1.png
    199
    189
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    194
    203
    media_image2.png
    Greyscale
 (pg. 3 and 6).
Therefore, as discussed in greater detail in the rejection below, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to directly bind the groups 
    PNG
    media_image1.png
    199
    189
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    194
    203
    media_image2.png
    Greyscale
together, resulting in a compound having a biphenyl group between a carbazole group and a phenoselenazine group. A biphenyl group reads the claimed L wherein n is 2.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8, and 12-13
It is unclear how to meet the limitation of claim 6. Claim 6 recites three compounds: Chemical Formula 3-4, Chemical Formula 3-5, and Chemical Formula 3-7. Chemical Formula 3-7 comprises the electron-donor unit (1-29) (see instant ¶ [0030]). However, electron-donor (1-29) is not a recited electron-donor group of claim 1. Therefore it is not clear whether or not the compound represented by Chemical Formula 1 can be Chemical Formula 3-7.
For purposes of examination, any compound that meets on the limitations of claim 1 will be interpreted as meeting the limitation of claim 6. 
Claim 12 is rejected for being dependent on indefinite claim 6.
Claim 8 is dependent on cancelled claim 2. Thus it is unclear which claim claim 8 is dependent upon. 
For purposes of examination, claim 8 will be interpreted as being dependent upon claim 1, as the amended claim 1 incorporates the limitations of cancelled claim 1.
Claim 13 recites “wherein L represents –(C6H4)n-, where n is a natural number of 0 or 1 or greater” and “wherein n of L is a natural number equal to or greater than 1”. By providing two separate definitions for n, it is unclear whether n may include a natural number of 0. 
For purposes of examination, the claim will be interpreted as either definition—wherein n may be a natural number of 0, 1, or greater than 1.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 6 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   
As discussed above in the 112(b) rejection of claim 6, Chemical Formula 3-7 comprises an electron-donor group not recited in claim 1. Accordingly, claim 6 does not properly depend from claim 1.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim 12 is rejected for being dependent on claim 6.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. US 2017/0271601 A1 (“Aspuru”).
Regarding claims 1 and 6, Aspuru teaches molecules for use in organic light emitting diodes (abstract), represented by formulas (I) through (X), wherein formula (III) has the structure of 
    PNG
    media_image3.png
    52
    58
    media_image3.png
    Greyscale
and formula (VII) has the structure of 
    PNG
    media_image4.png
    66
    140
    media_image4.png
    Greyscale
  (¶ [0007]). 
Aspuru teaches examples of formula (III) including Compound No. 8 
    PNG
    media_image5.png
    1
    13
    media_image5.png
    Greyscale
(pg. 12).
Compound No. 8 fails to comprise a phenoselenazine group. However, Aspuru does teach each A may independently be selected from 
    PNG
    media_image6.png
    103
    149
    media_image6.png
    Greyscale
and 
    PNG
    media_image7.png
    103
    160
    media_image7.png
    Greyscale
, wherein Q may be N, among others, and X may be Se, among others (¶ [0007]-[0008]).
Therefore, given the general formula and teachings of Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a carbazole group 
    PNG
    media_image5.png
    1
    13
    media_image5.png
    Greyscale
with a group represented by 
    PNG
    media_image7.png
    103
    160
    media_image7.png
    Greyscale
, because Aspuru teaches the variable may suitably be selected as the variable A.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably 
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select N for Q and Se for X, because it would have been choosing suitable variables of Q and X provided by Aspuru, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the molecule for use in the organic light emitting diode of Aspuru and possess the benefits taught by Aspuru.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising alternative Q and Xs having the benefits taught by Aspuru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
Aspuru fails to teach a compound as described above wherein the group 
    PNG
    media_image5.png
    1
    13
    media_image5.png
    Greyscale
is replaced by a phenyl. However, Aspuru does teach the compound may be represented by formula (III) 
    PNG
    media_image3.png
    52
    58
    media_image3.png
    Greyscale
or formula (VII) has the structure of 
    PNG
    media_image4.png
    66
    140
    media_image4.png
    Greyscale
  (¶ [0007]).
Therefore, given the general formula and teachings of Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the group 
    PNG
    media_image5.png
    1
    13
    media_image5.png
    Greyscale
 with a phenyl group so that the modified compound reads on the formula (VII) rather than the formula (III), because Aspuru teaches the any of formulas (I)-(X) may suitably represent the compound. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a molecule for use in the organic light emitting diode of Aspuru and possess the benefits taught by Aspuru.  See MPEP 2143.I.(B).
It specifically would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select formula (VII), because it would have been choosing one of formulas (I)-(X), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the molecule for use in the organic light emitting diode of Aspuru and possess the benefits taught by Aspuru.  One of ordinary skill in the art would have been motivated to produce additional compounds comprising alternative formulas having the benefits taught by Aspuru in order to pursue the known options within his or her technical grasp with a reasonable expectation of success.  See MPEP 2143.I.(E). 
The modified Compound No. 8 has the following structure:

    PNG
    media_image8.png
    216
    349
    media_image8.png
    Greyscale

Per claim 1, the above compound of Aspuru reads on the claimed Chemical Formula 1 wherein:
Ar represents an electron-donor unit represented by Chemical Formula (1-1);
L represents C6H4, wherein n is 1; and
R1 to R8 each independently represent hydrogen.
Aspuru appears silent with respect to the modified Compound No. 8 having a phosphorescent characteristic at room temperature. It is reasonable to presume that the compound having a phosphorescent characteristic at room temperature is inherent to Aspuru. Support for said presumption is found in the use of like materials which would result in the claimed property. The instant specification recites that a compound represented by the claimed Chemical Formula 1 is a compound with a phosphorescent characteristic at room temperature (instant ¶ [0009]). As the modified compound of 
Regarding claims 1 and 17, Aspuru teaches molecules for use in organic light emitting diodes (abstract), wherein the organic light emitting diodes comprising the molecules can reach higher excitation states without rapid degradation (¶ [0006]).
Aspuru teaches the molecules may be represented by formulas (I) through (X), wherein formula (VIII) has the structure of 
    PNG
    media_image9.png
    166
    161
    media_image9.png
    Greyscale
 (¶ [0007]). Aspuru teaches examples of formula (VIII) including Compound No. 20, shown below (pg. 17).

    PNG
    media_image10.png
    52
    113
    media_image10.png
    Greyscale

Compound No. 20 fails to comprise a phenoselenazine group. However, Aspuru does teach the molecules comprise donor and acceptor moieties, wherein Table 1 illustrates suitable acceptor or donor moieties (¶ [0030]-[0031]) including 
    PNG
    media_image1.png
    199
    189
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    194
    203
    media_image2.png
    Greyscale
 (pg. 3 and 6). 
    PNG
    media_image6.png
    103
    149
    media_image6.png
    Greyscale
and 
    PNG
    media_image7.png
    103
    160
    media_image7.png
    Greyscale
, wherein Q may be N, among others, and X may be Se, among others (¶ [0007]-[0008]).
Therefore, given the general formula and teachings of Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a carbazole group 
    PNG
    media_image5.png
    1
    13
    media_image5.png
    Greyscale
with a group represented by 
    PNG
    media_image7.png
    103
    160
    media_image7.png
    Greyscale
, because Aspuru teaches the variable may suitably be selected as the variable A.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a molecule for use in the organic light emitting diode of Aspuru and possess the benefits taught by Aspuru.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select N for Q and Se for X to arrive at a moiety of 
    PNG
    media_image2.png
    194
    203
    media_image2.png
    Greyscale
, because it would have been choosing suitable variables of Q and X provided by Aspuru, which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the molecule for use in the organic light emitting diode of Aspuru and possess the benefits taught by Aspuru.  One of ordinary skill in the art would have been motivated to  
Aspuru fails to teach the linking group is a biphenyl group. However, Aspuru teaches molecules of formulas (I) through (X) are just one embodiment (¶ [0007]) and that a molecule comprising at least two moieties in Table 1, covalently bound, either directly or via a conjugated linker (or “bridge”), will result in OLEDs that demonstrate the desired properties (¶ [0032]).
Therefore, given the general formula and teachings of Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the group 
    PNG
    media_image10.png
    52
    113
    media_image10.png
    Greyscale
with a direct bond, to directly bind the groups 
    PNG
    media_image1.png
    199
    189
    media_image1.png
    Greyscale
and 
    PNG
    media_image2.png
    194
    203
    media_image2.png
    Greyscale
together, because Aspuru teaches the variable may suitably be selected as the linkage between the two moieties.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified Compound No. 20 would be useful as a molecule for use in the organic light emitting diode of Aspuru and possess the benefits taught by Aspuru.  See MPEP 2143.I.(B).
It specifically would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select a direct bond as the link between the two moieties of Table 1, because it would have been choosing a covalent bond that is either direct or via a conjugated  
The modified Compound No. 20 has the following structure:

    PNG
    media_image11.png
    213
    472
    media_image11.png
    Greyscale

As the modified Compound No. 20 comprises at least two moieties in Table 1 directly bonded together, the resulting OLEDs will demonstrate the desired properties taught by Aspuru.
Per claims 1 and 17, the modified Compound No. 20 of Aspuru reads on the claimed Chemical Formula 1 wherein:
Ar represents an electron-donor unit represented by Chemical Formula (1-1);
L represents C6H4, wherein n is 2; and
R1 to R8 each independently represent hydrogen.
Per claim 17, Aspuru teaches each structural formula (I)-(X) may be optionally substituted with a C1-C6
Aspuru appears silent with respect to the modified Compound No. 20 having a phosphorescent characteristic at room temperature. It is reasonable to presume that the compound having a phosphorescent characteristic at room temperature is inherent to Aspuru. Support for said presumption is found in the use of like materials which would result in the claimed property. The instant specification recites that a compound represented by the claimed Chemical Formula 1 is a compound with a phosphorescent characteristic at room temperature (instant ¶ [0009]). As the modified Compound No. 20 of Aspuru reads on the claimed Chemical Formula 1, the phosphorescent characteristic at room temperature is considered to be inherent. The burden is upon the Applicant to prove otherwise. See MPEP 211.

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. US 2017/0271601 A1 (“Aspuru”) in view of Babudri, Francesco, et al. "Fluorinated organic materials for electronic and optoelectronic applications: the role of the fluorine atom." Chemical Communications 10 (2007): 1003-1022. (“Babudri”).
Regarding claims 13-14, Aspuru teaches molecules for use in organic light emitting diodes (abstract), represented by formulas (I) through (X), wherein formula (III) has the structure of 
    PNG
    media_image3.png
    52
    58
    media_image3.png
    Greyscale
and formula (VII) has the structure of 
    PNG
    media_image4.png
    66
    140
    media_image4.png
    Greyscale
  (¶ [0007]). 
Aspuru teaches examples of formula (III) including Compound No. 8 
    PNG
    media_image5.png
    1
    13
    media_image5.png
    Greyscale
(pg. 12).
Compound No. 8 fails to comprise a phenoselenazine group. However, Aspuru does teach each A may independently be selected from 
    PNG
    media_image6.png
    103
    149
    media_image6.png
    Greyscale
and 
    PNG
    media_image7.png
    103
    160
    media_image7.png
    Greyscale
, wherein Q may be N, among others, and X may be Se, among others (¶ [0007]-[0008]).
Therefore, given the general formula and teachings of Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute a carbazole group 
    PNG
    media_image5.png
    1
    13
    media_image5.png
    Greyscale
with a group represented by 
    PNG
    media_image7.png
    103
    160
    media_image7.png
    Greyscale
 , because Aspuru teaches the variable may suitably be selected as the variable A.  The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a molecule for use in the organic light emitting diode of Aspuru and possess the benefits taught by Aspuru.  See MPEP 2143.I.(B).
Additionally, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to specifically select N for Q and Se for X, because it would have been choosing suitable variables of Q and X provided by Aspuru, which would have been a choice  
Aspuru fails to teach a compound as described above wherein the group 
    PNG
    media_image5.png
    1
    13
    media_image5.png
    Greyscale
is replaced by a phenyl. However, Aspuru does teach the compound may be represented by formula (III) 
    PNG
    media_image3.png
    52
    58
    media_image3.png
    Greyscale
or formula (VII) has the structure of 
    PNG
    media_image4.png
    66
    140
    media_image4.png
    Greyscale
  (¶ [0007]).
Therefore, given the general formula and teachings of Aspuru, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute the group 
    PNG
    media_image5.png
    1
    13
    media_image5.png
    Greyscale
 with a phenyl group so that the modified compound reads on the formula (VII) rather than the formula (III), because Aspuru teaches the any of formulas (I)-(X) may suitably represent the compound. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would be useful as a molecule for use in the organic light emitting diode of Aspuru and possess the benefits taught by Aspuru.  See MPEP 2143.I.(B).
It specifically would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to select formula (VII), because it would have been choosing one of formulas (I)-(X), which would have been a choice from a finite number of identified, predictable solutions of a compound useful as the molecule for use in the organic light emitting diode of Aspuru and possess the benefits taught by Aspuru.  One of ordinary skill in the art would have been  
The modified Compound No. 8 has the following structure:

    PNG
    media_image8.png
    216
    349
    media_image8.png
    Greyscale

Aspuru teaches each of structural formula (I)-(X) may be optionally substituted with one or more substituents selected from C1-C6 alkyl, etc. (¶ [0008]) but does not specifically list hydrogen as a possible substituent. However, Aspuru does teach molecules of formulas (I) through (X) are just one embodiment of molecules suitable for the organic light emitting diodes (¶ [0007]).
Babudri teaches fluorinated organic compounds have great thermal and oxidative stability, which leads to a higher life of devices, such as organic light-emitting diodes (pg. 1003, second paragraph of Introduction and pg. 1004, left column, first paragraph). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute fluorine atoms on the compound of Aspuru above, based on the teaching of Babudri.  The motivation for doing so would have been to obtain a compound having great thermal and oxidative stability and obtain a device having a higher lifetime, as taught by Babudri.
Specifically, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute fluorine atoms on the carbazole and phenyl moieties of the modified compound, because it would have been choosing particular moieties to  
Per claims 13-14, the above compound of Aspuru in view of Babudri reads on the claimed Chemical Formula 1 wherein:
Ar represents an electron-donor unit represented by Chemical Formula (1-1);
L represents C6H4, wherein n is 1; 
R1 to R8 each independently represent hydrogen; and
Wherein in each of L and Ar, at least one hydrogen is substituted with a fluorine atom (a halogen element).
Aspuru in view of Babudri appear silent with respect to the compound having a phosphorescent characteristic at room temperature. It is reasonable to presume that the compound having a phosphorescent characteristic at room temperature is inherent to Aspuru. Support for said presumption is found in the use of like materials which would result in the claimed property. The instant specification recites that a compound represented by the claimed Chemical Formula 1 is a compound with a phosphorescent characteristic at room temperature (instant ¶ [0009]). As the modified compound of Aspuru in view of Babudri reads on the claimed Chemical Formula 1, the phosphorescent characteristic at room temperature is considered to be inherent. The burden is upon the Applicant to prove otherwise. See MPEP 211.

Claims 7-8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. US 2017/0271601 A1 (“Aspuru”) as applied to claims 1 and 6 above, and further in view of Organic Light Emitting Diode (OLED) lighting, Konica Minolta, May 27, 2016, obtained from Wayback Machine (“Konica Minolta”).
Regarding claims 7-8, and 12, Aspuru teaches the organic light-emitting diode comprising the modified Compound No. 8 of claims 1 and 6, as described above. 
Aspuru fails to specifically teach an organic light-emitting diode comprising the modified Compound No. 8, as described above with respect to claims 1 and 6. However, Aspuru does teach the organic light-emitting device comprises a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode, wherein the organic layer comprises at least one light-emitting molecule represented by a structural formula (I) to (X) (¶ [0009]).
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified Compound No. 8 of Aspuru in the organic light-emitting diode. 
One of ordinary skill in the art would reasonably have expected the elements of the modified Compound No. 8 and the organic light-emitting diode to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Aspuru is silent as to the organic layer further comprising a host.
Konica Minolta teaches that to emit light, OLEDs require not only light-emitting materials (dopants) but also host materials for transferring electrons and holes to light-emitting materials (middle of page 2). Konica Minolta teaches trace amounts of the light-emitting material (dopants) are contained in the host material. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to contain trace amounts of the modified Compound No. 8 of Aspuru in a host material, based on the teaching of Konica Minolta.  The motivation for doing so would have been to provide the ability to transfer electrons and holes to the modified Compound No. 8 of Aspuru, as taught by Konica Minolta. 
As trace amounts of the modified compounds of Aspuru are contained within the host material, the modified Compound No. 8 reads on the claimed dopant.

Claims 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. US 2017/0271601 A1 (“Aspuru”) in view of Babudri, Francesco, et al. "Fluorinated organic materials for electronic and optoelectronic applications: the role of the fluorine atom." Chemical Communications 10 (2007): 1003-1022. (“Babudri”) as applied to claims 13-14 above, and further in view of Organic Light Emitting Diode (OLED) lighting, Konica Minolta, May 27, 2016, obtained from Wayback Machine (“Konica Minolta”).
Regarding claims 15-16, Aspuru in view of Babudri teaches the organic light-emitting diode of claims 13-14, as described above. 
Aspuru in view of Babudri fails to specifically teach an organic light-emitting diode comprising the modified compound as described above with respect to claims 13-14. However, Aspuru does teach the organic light-emitting device comprises a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode, wherein the organic layer comprises at least one light-emitting molecule represented by a structural formula (I) to (X) (¶ [0009]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified compound of Aspuru in view of Babudri in the organic light-emitting diode. One of ordinary skill in the art would reasonably have expected the 
Aspuru is silent as to the organic layer further comprising a host.
Konica Minolta teaches that to emit light, OLEDs require not only light-emitting materials (dopants) but also host materials for transferring electrons and holes to light-emitting materials (middle of page 2). Konica Minolta teaches trace amounts of the light-emitting material (dopants) are contained in the host material. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to contain trace amounts of the modified compound of Aspuru in view of Babudri in a host material, based on the teaching of Konica Minolta.  The motivation for doing so would have been to provide the ability to transfer electrons and holes to the modified compound of Aspuru in view of Babudri, as taught by Konica Minolta. 
As trace amounts of the modified compound of Aspuru in view of Babudri are contained within the host material, the modified compound of Aspuru of Babudri reads on the claimed dopant.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Aspuru-Guzik et al. US 2017/0271601 A1 (“Aspuru”) as applied to claim 17 above, and further in view of Organic Light Emitting Diode (OLED) lighting, Konica Minolta, May 27, 2016, obtained from Wayback Machine (“Konica Minolta”).
Regarding claim 18
Aspuru fails to specifically teach an organic light-emitting diode comprising the modified Compound No. 20, as described above with respect to claim 17. However, Aspuru does teach the organic light-emitting device comprises a first electrode, a second electrode, and an organic layer between the first electrode and the second electrode, wherein the organic layer comprises at least one light-emitting molecule represented by a structural formula (I) to (X) (¶ [0009]). 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to use the modified Compound No. 20 of Aspuru in the organic light-emitting diode. 
One of ordinary skill in the art would reasonably have expected the elements of the modified Compound No. 20 and the organic light-emitting diode to predictably maintain their respective properties or functions after they have been combined, and this would have been combining prior art elements according to known methods to yield predictable results.  See MPEP 2143.I.(A).
Aspuru is silent as to the organic layer further comprising a host.
Konica Minolta teaches that to emit light, OLEDs require not only light-emitting materials (dopants) but also host materials for transferring electrons and holes to light-emitting materials (middle of page 2). Konica Minolta teaches trace amounts of the light-emitting material (dopants) are contained in the host material. 
Therefore, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to contain trace amounts of the modified Compound No. 20 of Aspuru in a host material, based on the teaching of Konica Minolta.  The motivation for doing so would have been to provide the ability to transfer electrons and holes to the modified Compound No. 20 of Aspuru, as taught by Konica Minolta. 
As trace amounts of the modified compounds of Aspuru are contained within the host material, the modified Compound No. 20 of Aspuru reads on the claimed dopant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAELYN R WATSON whose telephone number is (571)272-1822.  The examiner can normally be reached on M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/B.R.W./Examiner, Art Unit 1786                                                                                                                                                                                         
/JENNIFER A BOYD/Supervisory Patent Examiner, Art Unit 1786